Opinion by
Judge Pryor :
The second instruction for the commonwealth is clearly erroneous. Robbery and larceny are not degrees of the same offense. They are distinct offenses, as much so as burglary and house-breaking are distinct from larceny. Bullitt’s Criminal Code, Sec. 276.
The indictment is good. It is immaterial whether the notes were lawful currency of the country or not. The indictment is for robbery. If the notes are of any value the party committing the offense is guilty. No technical description can be given of them and none other should be required.
The judgment is reversed and cause remanded with direction to award a new trial and for further proceedings consistent with this opinion.